Citation Nr: 1809876	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for pes planus.

2.  Entitlement to an increased (compensable) disability rating for scar of the back of neck.

3.  Entitlement to an increased (compensable) disability rating for scar of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1980 to January 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the RO in Seattle, Washington, granted the Veteran's claim for an increased rating for his service-connected pes planus, assigning a 10 percent rating, and denied his claims for service connection for hearing loss and tinnitus.  Also in that decision, the RO denied the Veteran's claims for increased, compensable ratings for multiple service-connected scars, including on his right wrist and the back of his neck and keloid scars on his chest.  In April 2009, the Veteran submitted a statement in which he expressed disagreement with the determinations made in the May 2008 rating decision, alleging that the denial of his claims was due to clear and unmistakable error. 

The Seattle RO subsequently issued a rating decision in September 2009 in which it granted an increased, 30 percent disability rating for the Veteran's pes planus. In that decision the RO also granted service connection for tinnitus, assigning an initial 10 percent disability rating, and for acne vulgaris of the face with scars and status post bilateral perforated tympanic membranes with scars, assigning initial zero percent (noncompensable) ratings for both disabilities. The RO further found no clear and unmistakable error in its May 2008 decision denying the claim for service connection for hearing loss and the claims for increase for keloid scars of the chest, scar of the back of the neck, and scar of the right wrist. 

In October 2009, the Veteran filed a notice of disagreement (NOD) with the September 2009 decision.  In December 2011, the Seattle RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2012.  (Jurisdiction of the claims has since been transferred to the RO in Reno, Nevada, due to the Veteran's relocation.) 

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at a hearing at the satellite office of the Reno RO in Las Vegas, Nevada.  A transcript of the hearing has been associated with the claims file.
 
As regards characterization of the claims on appeal, as explained previously, the Board acknowledges that in his April 2009 statement, the Veteran alleged that there had been clear and unmistakable error in the May 2008 decision granting an increased, 10 percent disability rating, but no higher, for pes planus and otherwise denying his claims, as set forth above.  The Board further acknowledges that the RO accepted this statement as a claim of CUE in the May 2008 decision.  However, as the statement also expressed the Veteran's clear disagreement with the determinations made in the May 2008 decision, and because it was filed within one year of that decision, the Board finds that the statement serves as a valid NOD with the May 2008 rating decision and will thus treat it as such. (The RO appears to have reached the same conclusion, inasmuch as it granted a higher, 30 percent disability rating for pes planus during the course of the appeal.).  As such, the May 2008 rating decision is deemed currently on appeal and is not yet final.  Hence, there can be no valid claim of CUE with respect to such decision (see 38 C.F.R. § 3.105(a) (2015) (establishing that CUE can be claimed only in relation to "previous determinations which are final and binding")), and the Board has characterized the claims simply as claims for service connection and for compensable ratings, as reflected on the title page. 

In July 2016, the Board dismissed the increased rating claims for keloid scar of the chest, acne vulgaris of the face with scars, status post bilateral perforated tympanic membranes with scars, and tinnitus, denied the service connection claim for hearing loss, and remanded the remaining claims on appeal for further action, to include additional development of the evidence.  After accomplished further action, the Appeals Management Center (AMC) returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In the July 2016 remand, the Board directed that, following completion of the requested development, the AOJ should readjudicate the Veteran's claims for a disability rating in excess of 30 percent for pes planus and increased (compensable) disability rating for scar of the back of neck and for scar of the right wrist.

Pursuant to the remand, the AOJ accomplished the requested development, to including arranging for the Veteran to undergo VA examinations, which were conducted in  October 2016.  However, the AOJ did not thereafter issue a supplemental SOC (SSOC) reflecting  readjudication, and, apparently, continued denial of the claims, as directed; but, instead, merely returned the remanded claims to the Board.  

Simply stated, the AOJ did not fully comply with the July 2016 remand directives.  As such, these claims must be again remanded for compliance with the Board's prior remand directives.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon the VA a concomitant duty to ensure compliance with those terms). 

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo any further examination(s), if appropriate), prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After undertaking all requested action, and any additional notification or development deemed warranted (to include arranging to obtain any further medical opinion(s), if appropriate), readjudicate the remaining claims on appeal, in light of all pertinent evidence (to particularly include that received after the December 2011 SOC), and legal authority. 

4.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an appropriate SSOC that includes citation to and discussion of any additional evidence and legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

